—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered November 7, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s challenge to the court’s charge requires preservation (see, People v Thomas, 50 NY2d 467) and we decline to review this unpreserved claim in the interest of justice. Were we to review this claim, we would find that the charge did not impose an affirmative obligation on any juror to articulate to the other jurors the basis for reasonable doubt or shift the burden of proof.
We perceive no abuse of sentencing discretion. Concur — Sullivan, P. J., Nardelli, Tom, Wallach and Lerner, JJ.